DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This Office Action is in response to amendments and arguments received on March 30, 2021. All claims have been amended. Claims 1-15 remain pending. This is the second Office Action on the Merits. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20180047285 A1) in view of Tsimhoni et al. (US 20160026180 A1) 
In regards to Claim 1, Johnson discloses the following: 
1. A control system for a vehicle, said system comprising: 
a receiver (at least Fig. 4 and [0009] “vehicle receiving notification of an obstacle”, [0022] “The message may be transmitted wirelessly via internet 220 and received by vehicle 310 via antenna 410.  The message may be received by ECU 450”) configured to receive, directly from another vehicle, a report of a takeover event broadcast by the other vehicle at a location, (at least [0022] “The message may also include the type of obstacle and/or an action to take in dealing with the obstacle 130.  In some cases, the action may be to disengage autonomous mode.”) 
Johnson discloses detection that a vehicle 120 exited autonomous mode while encountering an obstacle 130, for example that a vehicle left autonomous mode at the request of the driver and swerved to avoid the obstacle. (at least [0017]) Data aggregation service 230 receives data related to exiting autonomous mode from the vehicle 120, including location and actions taken in response to encountering the obstacle. (at least [0018]) A message regarding the obstacle is sent to a vehicle 310 (see Fig. 4 and [0020-0023]) including the type of obstacle and/or an action to take in dealing with the obstacle 130.  In some cases, the action may be to disengage autonomous mode. (at least [0022])
The difference between claim 1 and the disclosures of Johnson is Johnson does not explicitly disclose reporting a takeover-event broadcast by vehicle 120 at the location of obstacle 130, the reporting of Johnson (i.e. obstacle information and a required action of 
Further, Johnson does not explicitly receiving a report of a takeover-event directly from another vehicle, as amended. Johnson discloses that the message regarding the obstacle is sent to a vehicle 310 via a data aggregation service 230. 
However, this is taught by Tsimhoni. (see at least Fig. 1, item 131 and [0013] “a "crowdsourced" dataset 114 of previous transfer-of-control events and previous contexts associated with the operation of other, additional automated vehicles.”, “Vehicle 10 may also be configured to communicate with other vehicles (e.g., vehicle 11) in the vicinity using a convenient vehicle-to-vehicle ("V2V") communication channel 131. While dataset 114 is illustrated as residing within an external server 112, the embodiments are not so limited; dataset 114 may be located and/or distributed over many locations, such as within vehicle 10, in other vehicles (vehicle 11), or in a number of databases accessible over one or more networks.” and [0018] "transfer-of-control event data") At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Tsimhoni with the invention of Johnson with the motivation of properly modifying transfer-of-event criterion and/or the action or alert to be given, (Tsimhoni, [0029]) and/or with the motivation of providing nearby autonomous vehicles with updated transfer-of-control event data.
Johnson discloses the following:
said takeover event characterized by another operator of the other vehicle engaging a manual mode of operation of the other vehicle at the location while the other vehicle was being operated in an automated mode; (at least [0022] “The message may also include the type of obstacle and/or an action to take in dealing with the obstacle 130.  In some cases, the action may be to disengage autonomous mode.”)
an alert device operable to notify a host operator of a host vehicle; (at least [0021] “notification message”) and 
a controller circuit in communication with the receiver and the alert device, (at least Fig. 4, item 450) said controller circuit configured to, in response to a determination that the host vehicle is approaching the location, operate the alert device to notify the host operator of the host vehicle about the takeover event by the other operator of the other vehicle at the location. (at least [0021] “notification message”, [0022] “The message may be received by ECU 450” and [0024] “ECU 450 or notification system may cause an alert 510 to be displayed to a driver of the vehicle”)
In regards to Claims 6 and 11: Claims 6 and 11 are the controller circuit of the system of claim 1 and method performed by the system of claim 1, respectively, and are therefore rejected per claim 1, above.
Claims 2-3, 7-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Tsimhoni, and further in view of Kammel et al. (US 20150006012 A1), herein Kammel. 
In regards to Claim 2, Johnson does not explicitly disclose the following: 
2. The system in accordance with claim 1, wherein the receiver is configured to receive a report of a stop event broadcast by the other vehicle at a location, said stop event characterized by the other operator stopping the other vehicle after the takeover event; and the controller circuit is configured to operate the alert device to notify the host operator about the stop event at the location.

While stopping a vehicle is a well-known action that is clearly within the scope of Johnson, report of automated stopping events is more explicitly taught by Kammel. (at least [0039] “automatic parking of the vehicle”, “vehicle-to-vehicle communication”, “stopping place of the vehicle” and “the position of the vehicle…may be transmitted to rescue center 11 by accessing database 10”) At the time of filing, it would have been obvious to one of ordinary skill to include the stop reporting of Kammel into the invention of Johnson with the motivation of automatically initiating measures for minimizing the risks or necessary rescue measures during the presence of an emergency situation. (Kammel, [0004])
In regards to Claim 3, Johnson discloses the following:  
3. The system in accordance with claim 2, wherein the controller circuit is configured to operate the host vehicle in the automated mode, and operate the alert device to output a handover request to the host operator in response to the receiver receiving the report of the stop event when the host vehicle is being operated in the automated mode, (at least [0022] “The message may also include the type of obstacle and/or an action to take in dealing with the obstacle 130.  In some cases, the action may be to disengage autonomous mode.”)
said handover request characterized as requesting the host operator to change operation of the host vehicle to the manual mode from the automated mode.
In regards to Claims 7-8 and 12-13: Claims 7-8 and 12-13 are the controller-circuit of the system of claims 2-3, and method performed by the system of claims 2-3, and are therefore rejected per claims 2-3, above.
Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Tsimhoni, and further in view of Torii et al. (US 20160194003 A1), herein Torii. 
In regards to Claim 5, Johnson discloses the following: 
5. The system in accordance with claim 1, wherein the alert device includes a display operable to show the host operator a map of the location, (at least [0022] “The message may be received by ECU 450.  The message may include the location of obstacle 130.”) and 
Johnson does not explicitly disclose the following, which is taught by Torii:
the controller circuit is configured to operate the display to show the host operator alternative routes that avoid the location. (at least [0043])
At the time the invention was made, it would have been obvious for a person having ordinary skill in the art to have incorporated the teachings of Torii into the invention of Johnson, with the motivation of avoiding contact with the obstacle (Torii, [0043]) and/or with the motivation of taking autonomous action to avoid an obstacle. (Johnson, at least [0022])
In regards to Claims 10 and 15: Claims 10 and 15 are the controller-circuit of the system of claim 5, and method performed by the system of claim 5, and are therefore rejected per claim 5, above.
Allowable Subject Matter
Claims 4, 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered. However, with respect to the previous claim rejections under 35 U.S.C. § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. 
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

April 15, 2021
/TODD MELTON/Primary Examiner, Art Unit 3669